DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 
Response to Amendment
	Regarding claim 3, the interpretation under 35 U.S.C. § 112(f) and the rejections under § 112(a) & (b) have been withdrawn due to the cancellation of claim 3.

Response to Arguments
Applicant's arguments filed 01/07/2022 regarding the rejection under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 

Applicant argues at page 8 of the Response that Brown does not teach the limitations of claim 1 as amended.  Specifically, Brown does not teach the “checking a consistency of the message . . . using (i) one or more consistency rules and (ii) previously received data stored in the database” limitation.  The examiner respectfully disagrees.  Paragraph [0080] of Brown teaches in part that “the rules may be configured to be based on the structure of a data object on Aggregation Data store such that the rules identify data that is to be stored within the data object.”  In other words, the structure of existing stored data is considered with the rules.

	Applicant’s next argument relies on the one above.  Specifically that Brown does not teach the “update the database according to the determined data aggregation action” limitation.  However, paragraph [0080] of Brown teaches in part that “the one or more rules may be user-configurable, and the rules may be defined to identify and extract specific types of data or updates to particular attributes of the transactional data.”

Applicant argues at page 8 of the Response that Brager does not teach the limitations of claim 1 as amended.  Specifically, Brager does not teach the “in response to updating the database, send a notification to the at least one user computing device, the notification including a list of selectable feedback values” limitation.  The examiner respectfully disagrees.  Paragraph [0162] of Brager teaches a template that offers drop-down menus or natural language text for predefined input solicitations.  While paragraph receive feedback.  “The feedback may then be used to create, replace, update and delete various features, rules . . . .  In particular, feedback may be used to rate and comment on the specific outputs and specific rules used to generate the outputs presented by the system.”
	In order for users to be able to comment on or submit feedback, there would necessarily be some sort of “notification” in response to the update, otherwise the users would not be able to submit feedback that “may then be used to create, replace, update . . . rules.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2014/0101091 A1, cited in Applicant’s IDS filed 03/16/2020, hereinafter “Brown”) in view of Brager et al. (US 2013/0144605 A1, hereinafter “Brager”).

	Regarding independent claim 1, Brown teaches 
A data aggregation system for aggregation of data from at least two data source devices, each data source device being connected to the data aggregation system through a network [Brown, Figure 8 (812a, 812b, 202) and ¶¶ 0074 & 0075], the system comprising: 
at least one data source computing device; at least one user computing device; a data aggregation computing device having (i) an interface communicatively coupled with the at least one data source computing device and the at least one user computing device, (ii) a memory storing a database, and (iii) a processor [Brown, Figures 8 & 10] configured to:
Brown, ¶ 0079, listening process listens for operational log updates, which log when a transactional database has an update of data];
	in response to receiving the message, check a consistency of the message using (i) one or more consistency rules [Brown, ¶ 0080], and (ii) previously received data stored in the database [Brown, ¶ 0080, “the rules may be configured to be based on the structure of a data object on Aggregation Data store such that the rules identify data that is to be stored within the data object.”  In other words, the structure of existing stored data is considered with the rules];
	determine a data aggregation action to be executed based on the consistency checking [Brown, ¶ 0080];
	update the database according to the determined data aggregation action [Brown, ¶ 0080, extract specific types of data or updates to particular attributes of the transactional data].

Brown does not explicitly teach in response to updating the database, send a notification to the at least one user computing device, the notification including a list of selectable feedback values; determine an accuracy metric for the executed data aggregation action based on a selected feedback value received from the at least one user computing device; and update the one or more consistency rules based on the accuracy metric determined for the executed data aggregation action.	

However, Brager teaches
Brager, ¶ 0064 (solicit feedback), ¶ 0162 (a number of predefined input solicitations with a drop-down menu from which predefined entries may be selected), and ¶ 0067];
determine an accuracy metric for the executed data aggregation action based on a selected feedback value received from the at least one user computing device [Brager, ¶ 0067 (“The client system 14 is also configured to receive feedback, typically from authoring entities and community members. The feedback may then be used to create, replace, update and delete various features, rules, outputs and other aspects of the system. In particular, feedback may be used to rate and comment on the specific outputs and specific rules used to generate the outputs presented by the system.”)]; and
update the one or more consistency rules based on the accuracy metric determined for the executed data aggregation action [Brager, ¶ 0067].	

	Brown and Brager are in analogous art, data mining.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the data extraction and analysis techniques involving direct user feedback taught in Brager to achieve the predictable benefit of greater accuracy in extraction performance in real-time.

Regarding claim 2, the combination of Brown and Brager teaches the  data aggregation system of claim 1, 
Brown, ¶¶ 0078 & 0081]; and
	wherein the processor is further configured to: parse the message received from the data source computing device in a source data format; and translate at least a part of the data comprised in the parsed message into a target data format [Brown, ¶¶ 0078 & 0081].

Regarding claim 4, the combination of Brown and Brager teaches the  data aggregation system of claim 1, wherein the message comprises an identifier identifying the data source computing device [Brown, ¶ 0083].  

Regarding claim 5, the combination of Brown and Brager teaches the  data aggregation system of claim 1, wherein the processor is further configured to:
execute a value function using one or more parameters derived from the selected feedback value as inputs, and providing an output value [Brager, ¶ 0095]; and
determine the accuracy metric for the executed data aggregation action based on the output value [Brager, ¶ 0095].

Regarding claim 6, the combination of Brown and Brager teaches the  data aggregation system of claim 5, wherein the one or more parameters comprise a parameter representing a number of occurrences of a given feedback value received from the at least one user [Brager, ¶ 0095]..

Regarding claim 7, the combination of Brown and Brager teaches the  data aggregation system of claim 5, wherein the given feedback value is a value indicating a rejection of the data aggregation action [Brager, ¶ 0126].  

Regarding claim 8, the combination of Brown and Brager teaches the  data aggregation system of claim 5, wherein the output value represents a reward value for the data aggregation action [Brager, ¶ 0080].

Regarding claim 10, the combination of Brown and Brager teaches the  data aggregation system of claim 1, wherein the consistency rules define at least one of (i) data cleaning conditions, (ii) data merging conditions, (iii) data consolidation conditions, and (iv) received feedback values for previous data aggregation actions [Brown, ¶ 0080].

	Independent claim 11 recites limitations similar to independent claim 1, and is rejected for the same reasons discussed above.

	Claim 12 recites limitations similar to claim 2 and is rejected for the same reasons discussed above.

Regarding claim 13, the combination of Brown and Brager teaches the method of claim 11, further comprising: storing at least a part of the data [Brown, ¶ 0083].  

	Claims 14 & 15 recite limitations similar to claims 5 & 6, respectively, and are rejected for the same reasons discussed above.

	Independent claim 16 recites limitations similar to independent claim 1, and is rejected for the same reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Scott A. Waldron/Primary Examiner, Art Unit 2152